EXHIBIT 99.1 TELEPHONE 713-659-8300 PRESSLER PETROLEUM CONSULTANTS, INC. 500 DALLAS, SUITE 2920 HOUSTON, TEXAS 77002 www.presslerconsultants.com FACSIMILE 713-659-6909 March 29, 2012 Mr. Stephen C. Larkin, CFO Bayou City Exploration, Inc. 632 Adams Street, Suite 700 Bowling Green, Ky. 42101 RE: Bayou City Exploration, Inc. Evaluation of Proved Oil and Gas Assets As of December 31, 2011 Dear Mr. Larkin: Pursuant to your request, Pressler Petroleum Consultants, Inc. (Pressler) has estimated proved reserves and prepared a projection of future production and cash flow attributable to certain oil and gas interests owned by Bayou City Exploration, Inc. (Bayou City). Projections of the reserves and cash flow to the evaluated interests were based on applicable economic parameters and operating conditions pursuant to the financial reporting requirements of the Securities and Exchange Commission (SEC). It is the understanding of Pressler that the purpose of this evaluation is for year-end financial reporting. The properties evaluated are located in the Gulf Coast Area of South Texas and Cameron Parish, Louisiana. As of December 31, 2011 the properties consist of interests in a total of 8 active oil and gas wells, 7 producing and 1 drilled and completed and waiting to be tied into the sales pipeline. All properties were evaluated by Pressler along with their associated total proved net reserves and values effective December 31, 2011. It is the understanding of Pressler that the reserves contained herein represent 100% of Bayou City's reserves as of the effective date of this report. Oil and gas reserves were evaluated for the proved developed producing (PDP) and proved developed nonproducing (PDNP). The summary classification of total proved reserves combines all of the above categories. All data utilized in the preparation of this report with respect to interests, oil and gas prices, operating expenses, investments and current operating conditions were provided by Bayou City. Data obtained after the effective date of the report, but prior to the completion of the report, were used and the data was applied consistently. The reserves category assignments reflect the status of the wells as of the effective date. All production data were provided by Bayou City. It should be emphasized that revisions to the projection of reserves and economics included in this report may be required if the provided data are revised for any reason. No inspection of the properties was made as this was not considered to be within the scope of this evaluation. Oil reserves are expressed in United States (U.S.) barrels of 42 U.S. gallons. Gas volumes are expressed in thousands of standard cubic feet (Mcf) at the official temperature and pressure base of the areas in which the gas reserves are located. 1 The ownership interests and property identification were accepted as provided by Bayou City and incorporated into our analysis. We were provided with updated Lease Operating Statements and Check Stubs with which we calculated price differentials and operating costs. Additionally, we obtained performance information from Bayou City and Coastal Plains Exploration, the operator of the subject properties. We projected the future production performance for each well using the provided production data, as well as the provided accounting data and ownership interests to generate future net reserves and cash flows. The results of these calculations are summarized below: Estimated Oil and Gas Reserves and Future Net Revenue As of December 31, 2011 Net to Bayou City Exploration, Inc. Reserve Category Net Oil ( Bbls ) Net Gas ( MCF ) Undiscounted FNR, $ FNR Discounted at 10%, $ Producing (PDP) Non Producing (PDNP-BP 0 Total Proved Included in this report is a one-line summary, and individual well estimated production and cash flow projections. COMMODITY PRICE As specified by the SEC regulations, when calculating economic producibility, the base product price must be the 12-month average price, calculated as the un-weighted arithmetic average of the first-day-of-­the-month price for each month within the prior 12-month period. The benchmark base prices used for this evaluation were $96.19 per barrel of oil for West Texas Intermediate oil at Cushing, OK, and $4.118 per Million British thermal units (MMBtu) for natural gas at Henry Hub, La. The oil and gas prices were adjusted on each well based on deductions such as quality, energy content, and basis differential, as appropriate. Prices for oil and natural gas were held constant throughout the remaining life of the properties. No attempt has been made to account for oil and gas price fluctuations that have occurred in the market subsequent to the effective date of this report. It should be emphasized that with current economic uncertainties, fluctuations in market conditions could significantly change the economics in this report. OPERATING EXPENSE Operating expenses were provided by Bayou City. The evaluation utilized up to twelve months of operating expense records depending upon when the wells were completed. Detailed joint interest billing statements were provided and reviewed. For new and developing properties where data were unavailable, operating expenses were estimated based on analogy with similar properties. Operating costs were held constant for the life of the properties. Standard state severance taxes have been deducted as appropriate. 2 This report includes only cost and revenues which were provided by Bayou City that are directly attributable to the individual leases and areas. All capital costs, workover costs, or operating costs have been deducted as applicable. These costs were supplied by Bayou City. No adjustments were made to account for the potential effect of inflation on these costs. ENVIRONMENTAL & REGULATORY The wells evaluated herein, which Bayou City owns an interest, may be subject to various levels of governmental controls and regulations. These controls and regulations may include matters relating to land tenure, drilling, production practices, environmental protection, marketing and pricing policies, and various taxes and are subject to change from time to time. Such changes in governmental regulations and policies may cause volumes of reserves actually recovered and amounts of income actually received to differ significantly from the estimated quantities in this report. No consideration was given in this report to potential environmental liabilities that may exist concerning the properties evaluated. There are no costs included in this evaluation for potential liability for restoration and to clean up damages, if any, caused by past or future operating practices. RESERVE ESTIMATES The estimates of reserves obtained in this report were determined by accepted industry methods and in accordance with the attached Definitions of Oil and Gas Reserves. Methods utilized in this report include extrapolation of historical production trends and analogy to similar producing properties.Pressler believes the assumptions, data, methods and procedures utilized in this report are appropriate for the purpose served by this report, and that it utilized all methods and procedures it considered necessary to prepare this report. There are significant uncertainties in estimating reserves, future rates of production, and the timing and amount of future costs. Oil and gas reserves estimates must be recognized as a subjective process that cannot be measured in an exact way and estimates of others may differ materially from those of Pressler. Production data subsequent to the date of these estimates may warrant revisions of such estimates. Accordingly, reserves estimates are often different from the quantities of oil and gas that are ultimately recovered. Pressler is an independent petroleum consulting firm founded in 1985 and does not own any interests in the oil and gas properties covered by this report or this evaluation. No employee, officer, or director of Pressler is an employee, officer, or director of Bayou City. Neither the employment of nor the compensation received by Pressler is contingent upon the values assigned to the properties covered by the report or this evaluation. This report should be considered in its entirety and should not be used for any purpose other than that outlined herein without the express written consent of an officer of Pressler. 3 SUMMARY The estimates of reserves obtained in this report were determined by accepted industry methods and in accordance with the attached Definitions of Oil and Gas Reserves. There are significant uncertainties in estimating reserves, future rates of production, and the timing and amount of future costs. The professional qualifications of the petroleum consultants responsible for the evaluation of the reserves and economics information contained in this report meet the standards of Reserves Estimator as defined in the "Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information" as promulgated by the Society of Petroleum Engineers. Thank you for the opportunity to prepare this evaluation. Should you have any questions concerning the report, please do not hesitate to contact us. Yours truly, PRESSLER PETROLEUM CONSULTANTS, INC. Firm Registration No. 7807 By: /s/ Keith Ries Keith Ries, E.I.T. /s/ Stan Valdez Stan Valdez, P.E. TBPE No. 110367 4 Professional Qualifications Stan S. Valdez, P.E. I, Stan S. Valdez, am the primary technical person responsible for the resulting estimate of reserves and associated cash flow and economics presented herein on behalf of Pressler Petroleum Consultants, Inc. (Pressler) to Bayou City Exploration, Inc. I have a Bachelor of Science degree in Petroleum Engineering from Texas A&M University. I am a qualified Reserves Estimator as set forth in the "Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information" promulgated by the Society of Petroleum Engineers. This qualification is based on more than 16 years of practical experience in the estimation and evaluation of petroleum reserves, as well as continuing education concerning the estimating and auditing of oil and gas reserves. I am a registered Professional Engineer in the state of Texas (TBPE # 110367). Professional Qualifications Keith A. Ries, E.I.T. I, Keith A. Ries, am a qualified Reserves Estimator as set forth in the "Standards Pertaining to the Estimating and Auditing of Oil and Gas Reserves Information" promulgated by the Society of Petroleum Engineers. This qualification is based on more than 3 years of practical experience in the estimation and evaluation of petroleum reserves, as well as continuing education concerning the estimating and auditing of oil and gas reserves. I have a Bachelor of Science degree in Petroleum Engineering from The University of Texas at Austin. 5 ESTIMATED RESERVES AND FUTURE NET REVENUES As of December 31, 2011 NET TO BAYOU CITY EXPLORATION, INC. SEC PRICING Pressler Petroleum Consultants, Inc. 6 BAYOU CITY EXPLORATION, INC. SOUTH TEXAS PROPERTIES Reserve & Economic Summary As of December 31, 2011 Res Cat/ Lease Name Gross Oil MBO Gross Gas MMCF Net Oil MBO Net Gas MMCF Gross Rewnue $M Operating Expenses $M Total Invest. $M Undisc. FNR Disc 10 % Net Income $M RSV_CAT1 1PDP ROOKE B1 GARCITAS CREEK UNIT 1 CHAPMAN 75-1 ROOKE 2 MILLER A 9; DEALA THERIOT WELLS 2 Subtotal PDP: RSV_CAT1 2PDNP MERMENTAU MIN & LAND CO 13 Subtotal PDNP: Grand Total All Reserves : 7 8 9 10 11 12 13 14 15 16 17 18
